UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53


                   United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                      Submitted April 11, 2005
                                       Decided April 15, 2005


                                              Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                                      Appeal from the United States
      Plaintiff-Appellee,                                      District Court for the Northern
                                                               District of Illinois, Eastern
No.    04-4191                        v.                       Division.

JOHN WALTERS,                                                  No. 99 CR 135
      Defendant-Appellant.                                     George W. Lindberg, Judge.




                                              Order

       John Walters, who is serving a term of supervised release on a 1999 conviction for fraud,
asked the district court for early termination of his supervision. See 18 U.S.C. §3583(e)(1). Such
motions are committed to the district court's discretion, and this motion was denied because,
although Walters has not been convicted of any intervening offense or violated the terms of
supervision, he has failed to pay restitution imposed as part of the federal sentence for a 1997
fraud conviction.

         Walters contends on appeal that the district judge "lacks jurisdiction" to consider his
failure to make restitution, but this misunderstands the source of jurisdiction. This is a federal
criminal prosecution, and the whole proceeding is within the jurisdiction of the federal judiciary.
18 U.S.C. §3231. Walters wants early termination of supervision; Congress has granted judges
No. 04-4191                                                                           Page 2


authority to adjudicate that request. Jurisdiction is secure. The only question is whether
nonpayment of restitution is a permissible reason for denying the motion.

        Refusal to pay restitution suggests that Walters remains in need of supervision. He
apparently sees the expiration of supervised release from his 1997 fraud conviction as a privilege
to ignore the rest of the 1997 judgment. That serious misunderstanding of the effect of a
judgment, and Walters's evident disdain for his legal obligations (not to mention his criminal
recidivism), makes it prudent for the district court to continue his supervised release for the five-
year period provided by law for his second fraud conviction.

                                                                              Affirmed